


THIS AGREEMENT is made 31 December 2014


(1)
COCA-COLA ENTERPRISES LIMITED (registered in England No. 27173) whose registered
office is at Enterprises House, Uxbridge, Middlesex UB8 1EZ ("the Company")



and


(2)    Laura Brightwell
("You")


WHEREBY IT IS AGREED as follows:-


1.    Term of Appointment


(A)
You shall serve the Company as SVP, Public Affairs and Communications, or in
such other capacity of a like status as the Company may reasonably require with
effect from the Commencement Date or such other date as may be agreed in
writing, unless and until your employment shall be terminated by the Company
giving to you not less than six months’ notice in writing or you giving to the
Company not less than six months’ notice in writing in either case expiring at
any time.



(B)
If either you or the Company have given notice of termination of employment to
the other, instead of requiring you to work during your notice period (or any
remaining part of it), the Company may (at its discretion) choose to terminate
your employment immediately and pay you a sum equivalent to your basic salary
only (less appropriate income tax and National Insurance deductions) in lieu of
your outstanding contractual notice period. The Company may elect at its
discretion to make any such payment as one lump sum or in equal instalments on
the days when you would have received your basic salary if you had continued in
employment throughout your notice period.

.
(C)
The Company reserves the right to change (including upwards or downwards) the
grading attributed to your role at any time.



(D)
Your previous employment with the Company counts as part of your continuous
employment with the Company. Your continuous employment with the Company
therefore commenced on 12th November 1990.



2.    Powers and Duties


(A)
You shall exercise such powers and perform such duties consistent with your
status in relation to the business of the Company or any Associated Company as
may from time to time be assigned to you by the Company. You shall comply with
all directions from the Company and whatever codes, policies, procedures and
rules that the Company may introduce which may apply to your employment. You
shall report to the Chairman & Chief Executive Officer or whichever person is
nominated by the Company at any time. The Company may change your reporting line
at any time or insert additional tiers of management above you.



(B)    You must:


(i)    promote and protect the interests and reputation of the Company and its
Associated Companies;


(ii)    perform your duties in a professional and co-operative manner;


(iii)
promptly disclose to the Company any information which comes into your
possession which may materially adversely affect the Company, including any
information about another employee’s plans to resign and/or compete with the
Company;







--------------------------------------------------------------------------------




(iv)
promptly disclose to the Board any material breach by the Company of any legal
obligation, any material financial mismanagement or any other malpractice within
the Company which comes to your attention;



(v)
keep the Company fully informed of your business-related activities and give
whatever information and explanations are requested of you by the Company;



(vi)
conduct your personal and working life in a way that does not damage or risk
damaging your own or the Company’s reputation; and



(vii)
comply with all Company policies and procedures including, without limitation,
the Company’s Code of Business Conduct.



(C)
You shall travel to such places as the Company may from time to time reasonably
require.



(D)
Your normal place of work shall be the Company’s offices at Uxbridge. However,
the Company reserves the right to change this location to any other location
within the United Kingdom or worldwide.



3.    Salary


(A)
You shall be paid an annual salary of £190,000 which is paid in arrears at four
weekly intervals.





(B)
The Company shall review, but shall not be obliged to increase, the salary
payable under this Agreement each year.



(C)
The Company reserves the right to deduct from you salary or any other sums due
to you any payments due from you to the Company.



4.    Pensions




(A)    You are entitled to be a member of the Pension Plan subject to the rules
of the Pension
Plan. Changes in the rules of the Pension Plan will be notified to you in
writing. Your contributions to the Pension Plan will be deducted from your
salary.


(B)    A contracting out certificate is in force in respect of your employment
under this
Agreement.


5.    Car


The Company shall provide for you (subject to you being qualified to drive) a
car or alternatively a cash allowance in accordance with its Car Policy in place
at the time. You shall abide by the terms of this policy, take good care of the
car, procure that the provisions of any policy of insurance are observed and
return the car, clean and in good repair to the Company's registered office
immediately upon the termination of your employment.


6.    Sickness


Subject to compliance with the Company’s Attendance Management Policy and the
Sick Leave guidance as published on the CCE Intranet, you will be eligible to
receive sick pay in line with Company policy in operation at that time inclusive
of any Statutory Sick Pay payable to you.


7.    Other Benefits






--------------------------------------------------------------------------------




The following benefits currently apply to you. The Company, however, reserves
the right to withdraw, alter or replace any of these benefits. In such
circumstances, there shall be no obligation on the Company to replace any
benefit with an equivalent or indeed any other benefit.




(A)    Management Incentive Plan


You shall be eligible to participate in the Coca-Cola Enterprises Inc.
Management
Incentive Plan, subject to the rules of such Plan.


(B)    Long-Term Incentive Plan


You shall be eligible to participate in the Coca-Cola Enterprises Inc. Long-Term
Incentive Plan. All grants of awards under the scheme are made at the sole
discretion of the Board of Directors of Coca-Cola Enterprises Inc.


(C)    Share Plan


You shall be eligible, at the Company’s discretion, to participate in the CCE UK
Share Plan, subject to the rules of such Plan.


(D)    Healthcare


The Company will cover you and your family (spouse and dependent children) under
a private medical insurance scheme, subject to the rules and terms and
conditions of
such scheme.


(E)    Health Assessments


You are entitled to regular medicals in accordance with the provisions published
on the CCE Intranet.


(F)    Accident Insurance


The Company will provide you with 24 hour worldwide accident cover in accordance
with Company policy in operation at that time, subject to the rules and terms
and conditions of such cover.


(G)    Life Assurance


If you are, or choose to become, a contributing member of the CCE Pension Plan,
the Company will provide you with death in service cover equal to four times
basic salary subject to the rules and terms and conditions of such cover.
However, if you decline to join the Pension Plan, the life assurance cover will
be equal to one times gross earnings in the 12 months before death.


(H)    Options Benefit


You will be entitled to benefit from the Company’s Options Flexible Benefit
Scheme, subject to the rules of such Scheme.


(I)    Financial Planning and Advice


Following your localisation to the UK and as from the commencement of 2015 tax
year, the Company will provide tax preparation services for you through 2017 It
is your responsibility to ensure that you disclose the value of this taxable
benefit to HMRC so that they can include this in the valuation of your benefit
in kind taxation.






--------------------------------------------------------------------------------




8.
Expenses



The Company shall reimburse to you out-of-pocket expenses which you may from
time to time incur in the proper performance of your duties under this Agreement
subject to the rules of its Travel and Expenses Policy from time to time in
force.


9.
Holidays



(A)
Your annual holiday entitlement is 27 days plus 8 public holidays (pro rata in
the first year of employment).



(B)
The holiday year runs from 1 January to the following 31 December and holiday
must be taken during that period at times agreed with your superior.



(C)
On leaving the Company you will be paid salary equivalent to unused accrued
holiday entitlement or required to repay any holiday in excess of your accrued
entitlement in either case, at the daily rate of 1/260 of your basic annual
salary.



10.    Intellectual Property


(A)
It shall be part of your normal duties at all times:



(i)
to consider in what manner and by what new methods or devices the products,
services, processes, equipment or systems of the Company, or any Associated
Company, with which you are concerned or for which you are responsible might be
improved;



(ii)
promptly to give to the Secretary of the Company full details of any invention
or improvement which you may from time to time make or discover in the course of
your duties: and



(iii)
to further the interests of the Company's undertaking. Subject to the Patents
Act 1971, the Company shall be entitled free of charge to the sole ownership of
any such invention or improvement and to its exclusive use.



(B)
You shall immediately, both during your employment and afterwards. at the
request and cost of the Company apply for and execute and do all such documents,
acts and things as may in the opinion of the Company be necessary or conducive
to obtain letters patent or other protection for any such invention or
improvement in any part of the world and to vest such letters patent or other
protection in the Company or its nominees.



(C)
You acknowledge and agree that any work created or developed by you (whether
alone or jointly) during your employment by the Company will belong to the
Company if it:



(i)
is capable of exploitation by the Company in the normal course of its business;

or


(ii)
is so created or developed during the course of or in connection with your
employment by the Company.


4



--------------------------------------------------------------------------------






To the extent that they do not vest automatically, you assign to the Company all
copyright, design rights and other intellectual property rights in any such work
and undertake to do anything reasonably required to ensure that such rights
belong to or are assigned to the Company and to assist the Company in protecting
or maintaining them.


(D)
You hereby irrevocably authorise the Company for the purposes of the
intellectual property provisions of this Agreement to make use of your name and
to sign and to execute any documents or do any thing on your behalf (or where
permissible to obtain the patent or other protection in its own name or in that
of its nominees).



(E)
You shall not knowingly do anything to imperil the validity of any patent or
protection or any application of the patent but shall at the cost of the Company
render all possible assistance to the Company, or any Associated Company, both
in obtaining and in maintaining such patent or other protection.



(F)
You shall not either during your employment or afterwards exploit or assist
others to exploit any invention or improvement which you may from time to time
make or discover in the course of your duties or (unless the same shall have
become public knowledge) make public or disclose any such invention or
improvement or give any information in respect of it except to the Company or as
it may direct.



11.
Confidential Information



Except for information which is in the public domain (save as a result of your
breach of confidence) or which you are required to disclose by law or
regulation, you shall not, either during your employment or afterwards, use to
the detriment or prejudice of the Company or any Associated Company or, except
in the proper course of your duties during this Agreement, divulge to any person
any trade secret or any other Confidential Information which may have come to
your knowledge during your employment.


12.
Post-termination Restrictions



(A)
In order to protect the Company’s confidential information, trade secrets,
goodwill customer base, potential customer base, other business connections and
stable workforce, you agree to be bound by the restrictions set out below.



You will not Directly or Indirectly without the Company’s written consent:


(i)
for the period of six months following the Termination Date be engaged in or
concerned in any executive, technical or advisory capacity in any business
concern which is in competition with the business of the Company or any Relevant
Associated Company. This restriction shall not restrain you from being engaged
or concerned in any business concern in so far as your duties or work shall
relate solely:



(a)
to geographical areas where the business concern is not in competition with the
Company or any Relevant Associated Company; or




5



--------------------------------------------------------------------------------




(b)
to services or activities of a kind with which you were not concerned to a
material extent during employment with the Company.



(B)
The parties to this Agreement agree that each of the clauses of this Agreement
is separate and severable and enforceable accordingly and if any of the clauses
shall be adjudged to be void or ineffective for whatever reason but would be
adjudged to be valid and effective if part of the wording therefore was deleted,
they shall apply such modifications as may be necessary to make them valid and
effective.



(C)
Any period of restriction set out above will be reduced by one day for every day
during the notice period which the Company required you both to remain away from
its premises and not to carry out your normal duties.



13.
Restrictions During Employment



(A)
During your employment you shall not (unless otherwise agreed in writing by the
Company) undertake any other business or profession or be or become an employee
or agent of any other company, firm or person or assist or have any financial
interest in any other financial interest in any other business or profession.
You may, however, hold or acquire by way of bona fide investment only up to 3%
of the issued shares of any company listed on any recognised investment exchange
for the purpose of investment only, where recognised investment exchange has the
meaning given in section 285 of the Financial Services and Markets Act 2000. You
may invest in shares or other securities which are not listed or dealt in on any
recognised stock exchange with the prior agreement of the Company.



14.
Garden leave



(A)
The Company reserves the right at any time during any period of notice to
require you:



(i)
to remain away from the Company’s premises;



(ii)
to work from home;



(iii)
to carry out special projects outside the normal scope of your duties;

(iv)
not to carry out some of your normal duties; and/or

(v)
not to carry out any of your normal duties; and the Company may appoint another
person to carry out any of your duties at such times.



(B)
If the Company exercises this right, you will receive your basic salary and all
benefits to which you are entitled and you must:



(i)
continue to comply with your implied duties, including those of good faith and
fidelity; and



(ii)
continue to comply with the express duties set out in this Agreement, except
those from which you are explicitly released by the Company.




6



--------------------------------------------------------------------------------




15.
Return of Property



(A)
You shall promptly whenever requested by the Company and in any event upon the
termination of your employment deliver to the Company all lists of customers,
correspondence and all other documents, papers and records which may have been
prepared by you or have come into your possession or control in the course of
your employment, and you shall not be entitled to retain any copies of such
property.



(B)
You must delete any documents relating to the Company’s business on any personal
computer in your control or possession after having forwarded copies to the
Company. You must permit the Company both during and after the termination of
your employment access to any computer which you have used in relation to the
Company’s business. You must inform the Company of any computer passwords
reasonably required by the Company.



16.    Termination of Employment


(A)
The Company shall be entitled by notice in writing to you to terminate your
employment under this Agreement with immediate effect (without a payment in lieu
of notice) if you:



(i)
materially damage or risk materially damaging your or the Company’s reputation;



(ii)
shall be guilty of serious misconduct or shall have committed any serious breach
or repeated or continued (after warning in writing and having refused or failed
to remedy accordingly within a reasonable time) any other breach of your
obligations under this Agreement.



(B)
Any delay by the Company in exercising any right of termination shall not
constitute a waiver of it.



17.
Disciplinary and Grievances



(A)
If you have a grievance relating to your employment, you should raise this in
accordance with the Company’s Grievance Procedure.



(B)
The Company has a Disciplinary and Performance Management Procedure. This is a
policy document designed to apply where a disciplinary or performance management
issue arises.



(C)
The Company may suspend you for however long it considers appropriate in order
to investigate any aspect of your performance or conduct or to follow
disciplinary proceedings. The Company may attach conditions to any such
suspension and you must comply with any such conditions and co-operate fully
with any investigation. During any period of suspension, you would normally
receive the same pay and benefits as if you were at work.



18.
Termination Payment




7



--------------------------------------------------------------------------------




In the event that the Company terminates your employment other than pursuant to
clause 16(A) above, you shall be entitled to a termination payment equivalent to
the sum of your annual basic salary at the Termination Date and your then
on-target annual bonus, provided that you release (in writing) the Company and
its Associated Companies from any legal claims related to your employment and/or
your termination. Notwithstanding the foregoing, in the event the Company
terminates your employment (other than pursuant to clause 16(A) above), or you
voluntarily terminate your employment for Good Reason, within 24 months of a
Change in Control of Coca-Cola Enterprises, Inc., you shall be entitled to a
termination payment equivalent to the sum of 1.5 times your annual basic salary
at the Termination Date and 1.5 times your then on-target bonus, provided you
release (in writing) the Company and its Associated Companies from any legal
claims related to your employment and/or your termination. Any termination
payment made under this clause 18 shall be inclusive of any payment in lieu of
notice or any payment in respect of any period of garden leave, or, in the event
of your redundancy, under the Company’s redundancy policy, and such payment
shall be made within 45 days of the later of your Termination Date or the date
on which the release is fully executed by all parties.


For purposes of this clause 18, “Good Reason” means Employee’s (i) material
diminution of duties, responsibilities and status; (ii) material reduction in
both base salary and annual incentive opportunities (except for reductions in
annual incentive opportunities due to individual performance adjustments); or
(iii) assignment to a position requiring relocation of more than 50 miles from
the Employee’s primary workplace, unless she voluntarily consents to the
applicable change in clause (i), (ii), or (iii). Employee must give written
notice to the Company within 60 days of the date on which she is notified of
such circumstances, and the Company will have 30 days to remedy the matter.
19.
Repayment of Incentive Compensation



Employee agrees that she is subject to the Coca-Cola Enterprises, Inc. Policy on
Forfeiture and Repayment of Incentive and Other Compensation, as adopted by the
Human Resources and Compensation Committee of the Board of Coca-Cola Enterprises
on December 16, 2014.
20.    Other Agreements


(A)
This Agreement replaces all previous terms and conditions governing your
employment with the Company or any Associated Company , except. the Letter of
Assignment between you and Coca-Cola Enterprises, Inc., governing the terms of
your relocation, which shall continue in effect according to its terms.



(B)
You acknowledge that there are no agreements or arrangements whether written,
oral or implied between the Company or any Associated Company and you relating
to your employment other than those expressly set out in this Agreement and
thoseagreements referenced in Section 18(A), and that you have not entered into
this Agreement in reliance on any representation not expressly referred to in
this Agreement.



(C)
There are no collective agreements which affect your terms and conditions.


8



--------------------------------------------------------------------------------






21.
Governing Law



This Agreement shall be governed by and construed under the laws of England and
Wales and of the Courts of England and Wales are to have non-exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement.






22.    Definitions


In this Agreement:


“Associated Company”
means a company, which is from time to time a subsidiary or a holding company of
the Company or a subsidiary (other than the Company) of a holding company of the
Company. In this definition "subsidiary" and "holding company" have the same
meanings as in Section 736 of the Companies Act 1985 as originally enacted.
“Change in Control”




“the Commencement Date”
 shall have the same meaning as in the Coca-Cola Enterprises, Inc. Incentive
Award Plan, as it may be amended from time to time.


means 30th  December 2014
 
 
 


“Confidential Information”


means any confidential information, including but not limited to:
 
 
a. lists of the Company’s actual or potential customers;


b. details of relationships or arrangements with or knowledge of the
requirements of the Company’s actual or potential customers;


c. details of the Company’s business methods, finances, prices or pricing
strategy, marketing or development plans or strategies;


d. personal information about any of the Company’s directors or employees;


e. information divulged to the Company by a third party in confidence; and


f. any information relating to the Company or any of its customers or suppliers
which the Company or customer or supplier in question reasonably considers to be
confidential.


Confidential Information does not include information which is generally known
or easily accessible by the public, unless it is generally known or easily
accessible by the public because of a breach of your obligations.




9



--------------------------------------------------------------------------------






“Customer”


means any Person who at any time during the period of 12 months immediately
before the Termination Date was a customer of the Company or any Associated
Company:


a. with whom you had material dealings or for whom you had responsibility on
behalf of the Company or any Associated Company at any time during that period;
or


b. in respect of whom you obtained or otherwise received Confidential
Information.


“Directly or Indirectly”


means directly or indirectly on either your own account or in conjunction with
or on behalf of any other Person.


“Key Person”


means any individual:


a. who at any time during the period of 6 months immediately before the
Termination Date was


10



--------------------------------------------------------------------------------




b. with whom you worked to a material extent or for whom you had managerial
responsibility at any time during that period; and


c. who was employed or engaged in a senior, financial, research, technical,
managerial, sales, professional or equivalent capacity.


“Person”


means individual, firm, company, association, corporation or other organisation


“Prospective Customer”


means any Person who at any time during the period of 6 months immediately
before the Termination Date had Relevant Discussions in which you were
materially involved, for which you had responsibility or about which you
obtained or otherwise received Confidential Information.


“Relevant Associated
Company”


means an Associated Company with which you have dealt or for which you have had
responsibility during your employment by the Company.


“Relevant Discussions”


means any discussion, pitch, tender, presentation or negotiation with the
Company or any Associated Company with a view to receiving products or services
from the Company or any Associated Company.


“Restrictive Products or
Services”


means any products or services which compete with or are of the same or similar
kind as any products or services:


a. provided by the Company or any Associated Company in the ordinary course of
its business during the period of 12 months immediately before the Termination
Date; and


b. in respect of which you were directly concerned, were materially involved or
had responsibility during your employment by the Company or any Associated
Company; or


c. about which you obtained or otherwise received Confidential Information.







“Termination Date”
means the date of termination of your employment with the Company.



“the Pension Plan”
means the CCE Personal Pension Plan.







Signed on behalf of Coca-Cola Enterprises



11



--------------------------------------------------------------------------------








By:/s/ Frank Govaerts    12/31/2014_
Director    DATE






/s/ Laura Brightwell    12/31/2014______
Laura Brightwell
DATE




12

